Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “embodiments of the present disclosure provide” and “embodiments of the present disclosure also provide”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 3, 6-8, 11, and 13 are objected to because of the following informalities:  
	“Available candidate single-subframe resources" in claim 3 (line 2) should be replaced with - - the available candidate single-subframe resources - - to be consistent with the first citation of “available candidate single-subframe resources” in claim 1 (line 8).
Claim 3 (line 5) and claim 8 (line 4) recite “the single-subframe resources” and it should be - - single-subframe resources - -, as “the single-subframe resources” lacks antecedent basis.
Claim 3 (line 10) and claim 8 (line 9) recite “the number of carriers” and it should be - - a number of carriers - -, as “the number of carriers” lacks antecedent basis.
Claim 6 (line 9-10) and claim 11 (line 9-10) recite “the comparison result” and it should be - - a comparison result - -, as “the comparison result” lacks antecedent basis.

Claim 7 (line 3) and claim 13 (line 3) recite “transmitted priority of the data” and it should be - - transmitted priority of data - -, as “the data” lacks antecedent basis.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 (lines 7-11) and 8 (lines 6-10) recite the limitation
“if the first UE currently detects the PSCCH transmitted by the second UE on a plurality of carriers, determining 20%xRc of the single-subframe resources within the resource 
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
           ,
and CBRi is a channel occupancy ratio, CBR, on the i-th carrier.”
It is unclear which UE is “the UE” in claim 3 (line 10) and 8 (line 9). I.e., it is unclear whether “the UE” is “the first UE” in claim 3 (line 4) and 8 (line 3), or “the second UE” in claim 3 (line 4) and 8 (line 3). Further, it is unclear what CBRc is, in the formula in claim 3 (line 10) and 8 (line 9), as CBRc is not defined.
For purposes of examination, the examiner’s interpretation is 
“if the first UE currently detects the PSCCH transmitted by the second UE on a plurality of carriers, determining 20%xRc of the single-subframe resources within the resource selection window as the available candidate single-subframe resources, where Rc is equal to 1,1/N or Pc, N is a number of carriers currently selected by the first UE, and Pc is a function of a channel occupancy ratio on a carrier c, CBRc, and channel occupancy ratios on a plurality of selectable carriers, and where
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
         ,
and CBRi is a channel occupancy ratio on an i-th carrier, i = 0, 1, …, N-1”
in claims 3 (lines 7-11) and 8 (lines 6-10). Whether the intent is for the limitation
“if the first UE currently detects the PSCCH transmitted by the second UE on a plurality of carriers, determining 20%xRc of the single-subframe resources within the resource selection window as the available candidate single-subframe resources, where Rc is equal to 1,1/N or Pc, N is the number of carriers currently selected by the UE, 
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
           ,
and CBRi is a channel occupancy ratio, CBR, on the i-th carrier” 
to be 
“if the first UE currently detects the PSCCH transmitted by the second UE on a plurality of carriers, determining 20%xRc of the single-subframe resources within the resource selection window as the available candidate single-subframe resources, where Rc is equal to 1,1/N or Pc, N is a number of carriers currently selected by the first UE, and Pc is a function of a channel occupancy ratio on a carrier c, CBRc, and channel occupancy ratios on a plurality of selectable carriers, and where
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
         ,
and CBRi is a channel occupancy ratio on an i-th carrier, i = 0, 1, …, N-1”, 
or not, correction is required for claims 3 and 8 to be definite.
	Further, regarding the use of the term “if” in claim 3 (lines 4 and 7) and claim 8 (lines 3 and 6), applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 
f this title.

7.	Claim 15 is rejected under 35 U.S.C. 101 because the claims are directed to a “computer storage medium,” which given its broadest reasonable interpretation (see the Specification, paragraph [0163];  i.e. the particular paragraph [0163] provides examples of what the claimed computer storage medium can be, including nonvolatile or volatile memory, such as electrically erasable programmable read-only memory (EEPROM), flash memory, and hard disk drivers, which does not limit the claimed computer storage medium to be a non-transitory tangible medium) would typically cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer storage medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claims 1, 6, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee ‘548 (US 2019/0075548, “Lee ‘548”).
Regarding claims 1, 14, and 15, Lee ‘548 discloses a first user equipment, UE (FIG. 26; item 1100), comprising:
a transceiver (FIG. 26; item 1130); 
a processor (FIG. 26; item 1110); and
a memory (FIG. 26; item 1120) storing computer-executable instructions that, when executed by the processor (FIG. 26, para 421; a software module is stored in the memory, and is executed by the processor), cause the first UE to:
para 12 and 16; UE in a wireless communication system decodes a scheduling assignment transmitted by another UE through PSCCH; thus, the UE in the wireless communication system detects the PSCCH transmitted by the other UE; although the reference does not explicitly disclose detect, on one or more carriers, a Physical Sidelink Control Channel (PSCCH) transmitted by a second UE, it is inherent in the reference that a channel such as PSCCH, in a wireless communication system, is transmitted and received on a carrier resource);
compensate, on each of the carriers, a Physical Sidelink Shared Channel’s Demodulation Reference Signal Receiving Power (PSSCH-RSRP) of the second UE, according to the detected PSCCH (page 9, Table 1-continued, col 1:40-62, col 2:16-22; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB; thus, the PSSCH-RSRP of the other UE is compensated according to the received PSCCH);
determine, on each of the carriers, available candidate single-subframe resources according to the compensated PSSCH-RSRP (page 9, Table 1-continued, col 1:40-62, col 2:16-19; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB; the process is repeated after threshold adjustment; UE determines the available single-subframe resources remaining after the exclusion of other resources; thus, the UE determines available single-subframe resources according to the compensated PSSCH-RSRP); and
page 9, Table 1-continued, col 1:40-62; UE determines the available single-subframe resources remaining after the exclusion of other resources; UE selects a single-subframe resource for the transmission).
Regarding claim 6, Lee ‘548 discloses a data transmission method performed at a first user equipment, UE, comprising:
detecting, on one or more carriers, a Physical Sidelink Control Channel, PSCCH, transmitted by a second UE (para 12 and 16; UE in a wireless communication system decodes a scheduling assignment transmitted by another UE through PSCCH; thus, the UE in the wireless communication system detects the PSCCH transmitted by the other UE; although the reference does not explicitly disclose detect, on one or more carriers, a Physical Sidelink Control Channel (PSCCH) transmitted by a second UE, it is inherent in the reference that a channel such as PSCCH, in a wireless communication system, is transmitted and received on a carrier resource);
adjusting, on each of the carriers, a predetermined threshold according to the detected PSCCH (page 9, Table 1-continued, col 1:40-62, col 2:16-22; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB)
comparing a Physical Sidelink Shared Channel’s Demodulation Reference Signal Receiving Power, PSSCH-RSRP, of the second UE with the adjusted predetermined threshold page 9, Table 1-continued, col 1:40-62, col 2:16-22; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB; the process is repeated after threshold adjustment; thus, the measured PSSCH-RSRP is compared with the adjusted threshold);
determining available candidate single-subframe resources according to the comparison result (page 9, Table 1-continued, col 1:40-62; UE determines the available single-subframe resources remaining after the exclusion of other resources; thus, the available single-subframe resources are determined based on the comparison result); and
transmitting the Physical Sidelink Shared Channel, PSSCH, using at least one of the determined available candidate single-subframe resources on all of the carriers (page 9, Table 1-continued, col 1:40-62; UE determines the available single-subframe resources remaining after the exclusion of other resources; UE selects a single-subframe resource for the transmission).
Regarding claim 11, Lee ‘548 discloses a data transmission method performed at a first user equipment, UE, comprising:
detecting, on one or more carriers, a Physical Sidelink Control Channel, PSCCH, transmitted by a second UE (para 12 and 16; UE in a wireless communication system decodes a scheduling assignment transmitted by another UE through PSCCH; thus, the UE in the wireless communication system detects the PSCCH transmitted by the other UE; although the reference does not explicitly disclose detect, on one or more carriers, a Physical Sidelink Control Channel (PSCCH) transmitted by a second UE, it is inherent in the reference that a channel such as PSCCH, in a wireless communication system, is transmitted and received on a carrier resource);
on each of the carriers, compensating a Physical Sidelink Shared Channel’s Demodulation Reference Signal Receiving Power, PSSCH-RSRP, of the second UE and adjusting a predetermined threshold, according to the detected PSCCH (page 9, Table 1-continued, col 1:40-62, col 2:16-22; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB; the process is repeated after threshold adjustment; thus, the PSSCH-RSRP of the other UE is compensated, and the threshold is adjusted, according to the received PSCCH);
comparing the compensated PSSCH-RSRP with the adjusted predetermined threshold (page 9, Table 1-continued, col 1:40-62, col 2:16-22; PSSCH-RSRP of the other UE is measured in the resources indicated by the PSCCH; resources for which the measured PSSCH-RSRP is equal to or greater than a threshold are excluded; in case the remaining resources are less than 20% of the total resources, the PSSCH-RSRP threshold is increased by 3 dB; the process is repeated after each threshold adjustment until the total resource within a selecting window are resources that the UE is required to consider as possible candidate resources; thus, a repeatedly compensated PSSCH-RSRP is compared with a repeatedly adjusted threshold);
determining available candidate single-subframe resources according to the comparison result (page 9, Table 1-continued, col 1:40-62; UE determines the available single-subframe resources remaining after the exclusion of other resources; thus, the available single-subframe resources are determined based on the comparison result); and
transmitting the Physical Sidelink Shared Channel, PSSCH, using the determined available candidate single-subframe resources determined on all of the carriers (page 9, Table 1-continued, col 1:40-62; UE determines the available single-subframe resources remaining after the exclusion of other resources; UE selects a single-subframe resource for the transmission).

Allowable Subject Matter
11.	Claims 2, 4-5, 7, 9-10, and 12-13, are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
Regarding claims 3 and 8, examiner notes that claims 3 and 8 are rejected under 35 U.S.C. 112(b), and that limitation 
“if the first UE currently detects the PSCCH transmitted by the second UE on a plurality of carriers, determining 20%xRc of the single-subframe resources within the resource selection window as the available candidate single-subframe resources, where Rc is equal to 1,1/N or Pc, N is the number of carriers currently selected by the UE, 
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
           ,
and CBRi is a channel occupancy ratio, CBR, on the i-th carrier”
is, for purposes of examination, interpreted as 
N is a number of carriers currently selected by the first UE, and Pc is a function of a channel occupancy ratio on a carrier c, CBRc, and channel occupancy ratios on a plurality of selectable carriers, and where
            
                P
                c
                 
                =
                
                    
                        
                            
                                1
                            
                            
                                C
                                B
                                R
                                c
                            
                        
                    
                
                /
                 
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            i
                            =
                            N
                            -
                            1
                        
                    
                    
                        1
                        /
                        C
                        B
                        R
                        i
                    
                
            
         ,
and CBRi is a channel occupancy ratio on an i-th carrier, i = 0, 1, …, N-1.”
Provided that examiner’s interpretation is what the applicant’s intent is, and provided that claims 3 and 8 are corrected accordingly, claims 3 and 8 would be objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474